—In a proceeding pursuant to CPLR article 78 to review a determination of the Nassau County Civil Service Commission disqualifying the petitioner for the position of Nassau County Director of Probation, the appeal is from a judgment of the Supreme Court, Nassau County (Alpert, J.), dated March 16, 2001, which granted the petition and directed the Nassau County Civil Service Commission to process the petitioner’s application for appointment to the position of Nassau County Director of Probation.
Ordered that the judgment is affirmed, with costs.
This proceeding was commenced when the Nassau County Civil Service Commission (hereinafter the Commission) determined that the petitioner was unqualified for the position of Nassau County Director of Probation (hereinafter Director). The Commission determined that the petitioner, then Assistant to the Director of Probation since May of 1996, lacked the requisite managerial experience to qualify for the position of Director.
Administrative determinations are to be accorded great deference, and “[t]he denial by an appointing authority of a promotion to a particular individual will not be disturbed as long as the determination is supported by a rational basis” (Matter of Wagner v New York City Tr. Auth., 266 AD2d 304; see Cove v Sise, 71 NY2d 910, 912). We agree with the Supreme Court that the Commission failed to set forth a rational basis for its determination that the petitioner was not qualified for the position of Director. Accordingly, the petition was properly granted. Florio, J.P., Feuerstein, Smith and Luciano, JJ., concur.